Citation Nr: 0208802	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for PTSD based on a claim 
for that benefit received from the veteran in September 1998.  
The case was previously before the Board and was remanded in 
February 2001.  

In view of matters discussed in the remand portion of this 
decision, the Board's consideration is limited to the issue 
of entitlement to service connection for PTSD and does not 
encompass consideration of any other psychiatric disability. 


FINDING OF FACT

The veteran does not suffer from PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(f) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as private and VA treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  In an April 2001 letter, the RO informed the veteran 
of the enactment of the VCAA and explained the duty to 
assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a nervous disorder, to 
include PTSD.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110,; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

To begin with, the Board finds that the record includes 
supporting evidence of inservice stressors.  In this regard, 
service personnel records document the veteran's presence 
aboard the USS Hugh Scott in 1942 when it was torpedoed by 
the enemy during World War II.  Service records also 
demonstrate the veteran served aboard the USS Las Vegas while 
it was under direct enemy air attack in April 1945.  The 
record also includes a lay statement from a service comrade, 
received by the RO in October 1998, to the effect that he and 
the veteran were aboard the USS Hugh Scott in 1942 when it 
was torpedoed.  

However, the mere fact that the veteran underwent inservice 
stressful events is not by itself enough to meet the criteria 
for entitlement to PTSD.  38 C.F.R. § 3.304(f) requires that 
there be a diagnosis of PTSD.  In the present case, the 
preponderance of the medical evidence is against a finding 
that the veteran suffers from PTSD.  

Upon VA PTSD examination dated in January 1999, the veteran 
complained of problems with his heart and reported 
realization of some symptoms of anxiety.  The veteran 
complained of dreams and nightmares at times having to do 
with feeling anxious.  He also reported experiencing heart 
complaints during service while aboard a ship attacked by 
enemy planes.  The examiner noted the veteran was amiable and 
of good disposition.  It was noted that the degree of anxiety 
experienced by the veteran was noticeable and he appeared to 
be a bit disoriented at times.  It was also noted that the 
nightmares mentioned by the veteran had occurred once or 
twice a year for the past ten years.  The veteran spoke 
positively of his relationship with his wife and family.  He 
also reported sleeping well.  There was no evidence of 
inappropriate behaviors, or suicidal or homicidal thoughts.  
A diagnosis of anxiety disorder, not otherwise specified, was 
noted.  The examiner noted that the veteran's degree of 
anxiety was prominent and the existence of anxiety did not 
seem to meet the criteria for any specific anxiety disorder.  
He had moderate symptoms of anxiety and the main 
characteristic was subjective driven speech and also the 
information that many of his verbal expressions were 
reflective of the traumatic incidents referred to, especially 
in the European theater and the Pacific theater.  

Upon VA PTSD examination dated in March 2000, the veteran 
reported a good relationship with his wife.  He also reported 
sleeping well and keeping very busy.  The examiner noted the 
veteran's behavior was somewhat tense and his speech was 
rapid.  He had a tendency to go on and on in long tangents 
with regard to anything that came to his mind.  Affect was 
commensurate with mood and mood seemed appropriate.  There 
were no indications of depersonalization or derealization and 
no hallucinations or illusions.  The veteran's thought 
process was tangential.  He appeared to be easily distracted 
and had difficulty staying on point; however, he was 
redirected quite easily.  There were no preoccupations or 
obsessions, no delusions, or suicidal or homicidal ideation.  
Memory was noted as commensurate with age.  The veteran 
reported being anxious by nature.  The examiner noted that 
although the veteran met criteria A for PTSD in that he had 
experienced an event that was outside the range of usual 
human experience, he did not meet enough criteria to warrant 
a diagnosis of PTSD.  He did meet one item in criteria B in 
that he did have recurrent and intrusive recollections of 
events that occurred in World War II, but he did not meet any 
items in criteria C or D.  A relevant diagnosis of anxiety 
disorder, not otherwise specified, was noted.  

VA treatment records dated in 1999 demonstrate no complaints, 
diagnoses, or treatment relevant to PTSD, nervousness, 
anxiety, or depression.  Private treatment records dated from 
1999 to 2000 demonstrate no complaints, diagnoses, or 
treatment relevant to PTSD, nervousness, anxiety, or 
depression.

Upon VA PTSD examination dated in March 2002, the examiner 
noted that the veteran's claims folder had been reviewed.  
The examiner noted the veteran reported physical problems, 
but did not report any psychiatric problems.  Mental status 
examination revealed the veteran's behavior was appropriate 
and relaxed.  His mood was within normal limits as well as 
his affect.  There were no indications of depersonalization 
or derealization and no reported hallucinations or illusions.  
The veteran's thought process was goal directed.  Memory was 
commensurate with age.  The veteran reported no problems with 
depression or anxiety.  He reported no sleep difficulties and 
a good appetite.  He did report remembering incidents from 
World War II that were quite traumatic.  It was noted that he 
used to be quite hypervigilant and had a startle response to 
bells.  He did not have any other indications of traumatic 
situations that continued to bother him, nor did he report 
any symptomatology that would meet the criteria for a 
diagnosis of PTSD.  The examiner noted no Axis I diagnosis.  
It was noted that the veteran appeared to be doing much 
better and he had gotten into a good and healthy routine 
regarding his retirement.  He seemed to be enjoying his 
grandson and his life at that point.  There were no symptoms 
of any PTSD nor any anxiety symptoms at that point.  

In reviewing the record the Board notes that medical 
examiners have acknowledged that the veteran still has 
recollections of his World War II combat service.  However, 
medical personnel have nevertheless declined to find that the 
veteran suffers from PTSD.  Neither the veteran nor the Board 
are competent to render a medical diagnosis.  The question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

With no medical diagnosis of PTSD, the Board is compelled to 
find that there is no basis for a favorable determination.  
Congress has specifically limited entitlement to service 
connection to cases where inservice incidents have resulted 
in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Trained medical personnel have consistently found 
that the veteran does not suffer from PTSD.  


ORDER

Entitlement to service connection for PTSD is not warranted.  
The appeal is denied.


REMAND

Review of the claims file reveals that entitlement to service 
connection for a "nervous" condition and respiratory 
condition was denied by rating decision in September 1989.  
In February 1990, a Statement in Support of Claim (VA Form 
21-4138) was received in which the veteran indicated that he 
was appealing the decision.  However, it does not appear that 
any action was ever taken in response to the notice of 
disagreement.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary.  38 C.F.R. 
§ 19.26.  Although the Board in the past has referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12, Vet.App. 238 
(1999).

The foregoing decision of the Board is limited to the 
veteran's PTSD claim.  Accordingly, the issues of entitlement 
to service connection for psychiatric disability (other than 
PTSD) and for respiratory disability are hereby REMANDED to 
the RO for the following actions:

The RO should take appropriate action in 
connection with the veteran's notice of 
disagreement from the September 1989 
rating decision, including issuance of a 
statement of the case, on the issues of 
service connection for psychiatric 
disability (other than PTSD) and for 
respiratory disability.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete appeals as to those issues.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).  The 
veteran and his representative have the right to submit 
additional evidence and argument in support of the matters 
addressed in the remand portion of this decision.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

